Citation Nr: 1206848	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-29 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for old granulomatous disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. C.B.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1961 and from September 1961 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Veterans Affairs (VA) Regional Office (RO) which granted service connection for old granulomatous disease (claimed as right paratracheal mass) and assigned a 0 percent disability rating, effective August 11, 2004.  The Veteran disagreed with the disability rating assigned and perfected an appeal as to that issue.  

In September 2010, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In February 2011, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  The Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for right shoulder and neck conditions and difficulty swallowing, claimed as secondary to service connected old granulomatous disease, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 






FINDINGS OF FACT

1.  The Veteran's current allegations of experiencing wheezing during and shortly after service are not credible.  

2.  The findings on pulmonary function testing are compatible with small airways obstruction (asthma).  

3.  The Veteran's asthma is not a result of his old granulomatous disease.  

4.  The Veteran's old granulomatous disease has been manifested by asymptomatic benign calcified right paratracheal lymph nodes.  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for old granulomatous disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6820 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a September 2004 letter provided notice regarding what information and evidence was needed to substantiate the underlying claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A June 2009 letter provided notice regarding what information and evidence was needed to substantiate a claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in September 2011.

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for old granulomatous disease.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and hearing testimony.

In addition, the Board notes that the case was remanded in February 2011 to obtain VA records, ask the Veteran to identify and authorize VA to obtain outstanding relevant records, and afford the Veteran a VA examination.  VA records were subsequently obtained and associated with the claims file.  A VA examination was performed in March 2011 and a medical opinion was obtained.  In a February 2011 letter, the Veteran was asked to submit or authorize VA to obtain relevant records.  VA made reasonable efforts to obtain all relevant records identified by the Veteran; however, before the records were obtained, the Veteran submitted his own copies of the records.  In June 2011, the Veteran indicated that he had submitted all of the records that VA had requested.  The Board recognizes that records indicate that pulmonary function tests (PFTs) were performed in 2008 and that only a summary of the findings (as opposed to numerical values) is of record.  VA has asked the Veteran to assist in obtaining the full report, if such exists; however, the Veteran has stated that VA has all the relevant records.  Thus, VA has no further duty to assist in obtaining any further details regarding the 2008 PFTs, if such information exists.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records indicate that the Veteran denied having asthma or shortness of breath during service.  Clinical evaluation of the lungs and chest was normal at his separation examination.  Shortly after service he was diagnosed with a paratracheal mass, the etiology of which was undetermined but it was thought to be granulomatous in type.  It was noted that the mass was asymptomatic at separation.  The Veteran was diagnosed with asthma in the late 1990s.  

The Veteran was afforded a VA examination in August 2008.  He reported previous treatment for tuberculosis, and that he had been treated for asthma for the last 10 to 11 years.  Imaging (including an April 2006 computed tomography (CT) scan) reportedly showed a right paratracheal mass, lymph nodes with mild enlargement, and benign calcifications involving the right peribronchial lymph node which were suspicions for old granulomatous disease.  The radiologist stated that normal mediastinal variations were seen and that there was no evidence of active pulmonary disease.  Examination of the chest revealed wheezing and an increased expiratory phase of respiration.  The examiner diagnosed old granulomatous disease.  The examiner also commented that there was no evidence of active tuberculosis, and that either it was not present or was adequately treated in the past.  

In a July 2008 private treatment record, Dr. S.H. (M.D., Fellow, Pulmonary Critical Care), noted the Veteran's history of asthma and a large right paratracheal mass, with a diagnosis of tuberculosis mediastinitis and positive PPD tests in the past.  The Veteran had no specific complaints at his appointment.  He did have a chronic dry cough and some dyspnea on exertion.  He also felt that he wheezes.  Asthma was reportedly diagnosed 10 years previously.  On respiratory examination the chest showed equal expansion bilaterally and the lungs were clear to auscultation bilaterally.  X-rays reportedly showed a large right paratracheal mass with a small pulmonary nodule adjacent to the mass, both of which were calcified.  A CT scan from 2006 reportedly showed right upper lobe calcified small nodule and a large right paratracheal completely calcified lymph node.  Doctor S.H. opined that given the stability and appearance of the lesions, it is most likely that the etiology is consistent with tuberculosis mediastinitis versus another infectious etiology that is now resolved.  He noted that the lesions were stable and further workup was not needed.  Doctor S.H. further opined that there were 3 possible etiologies that could all be contributing to the chronic cough: history of asthma, symptoms of postnasal drip, and symptoms of gastroesophageal reflux disease.  

The Veteran was again seen by Dr. S.H. in October 2008.  He continued to have dyspnea on exertion.  On respiratory examination the chest showed equal expansion bilaterally and the lungs were clear to auscultation bilaterally, with the exception of "very very faint" inspiratory and expiratory wheezing in the right lung sounds.  The assessment included history of tuberculosis lymphadenitis with status post treatment (no further workup recommended), chronic cough likely multifactorial in etiology, and history of asthma.  PFTs were planned.  A treatment report later that month indicates that PFTs were performed and the flow volume curve was flattened on both the inspiratory and expiratory limbs possibly suggesting a fixed airway obstruction, which may correlate with his enlarged paratracheal lymph node given his history of tuberculosis lymphadenitis.

During a September 2010 hearing, the Veteran testified that he has problems sleeping and with "smothering."  He felt that his airway closes off.  He also reported wheezing.  

The Veteran was afforded another VA examination in March 2011.  The claims file was reviewed and the relevant history noted.  The Veteran reported that he had a chronic non-productive cough for 30 years with an occasional choking feeling.  Asthma was diagnosed about 10 years ago.  He complained of wheezing at night, shortness of breath, and right lung pain.  Pulmonary examination revealed no evidence of abnormal breath sounds.  Current X-rays reportedly showed no evidence of acute parenchymal process and no change from October 2010.  There were also benign calcified right paratracheal lymph nodes showing no change.  The findings after the April 2006 CT scan were also noted.  PFTs were performed in connection with the examination and reportedly showed moderate obstructive ventilator defect with significant improvement in small airway flow post inhaled bronchodilators.  Lung volumes were within normal limits and there was minimal impairment of diffusion capacity.  The examiner's diagnosis was history of latent tuberculosis, treated, with residual calcified mediastinal lymph node ("right paratracheal mass"), which the examiner stated was asymptomatic.  

The examiner consulted two pulmonary specialists who reviewed the 2006 CT scan and 2011 PFT and did not see any compression of the airways by the calcified mediastinal node.  The examiner opined that the PFT was compatible with small airways obstruction (asthma).  He concluded that there was no anatomical or physiological basis to connect the calcified node with obstructive airway disease.  The examiner also consulted with an infectious disease specialist and opined that treated tuberculosis is not a known etiology for asthma, especially if onset of asthma is 20 years later.  

The Veteran has submitted several opinions from Dr. C.B., a neuro-radiologist.  In November 2007, Dr. C.B. noted that the Veteran complained of chest pain during service and a paratracheal mass was found.  The Veteran was treated with anti-tuberculosis medication in 1972.  

In September 2010, Dr. C.B. opined that the Veteran had tuberculosis in service which spread by lymphatic extension into his lymph nodes in his mediastinum causing his lymphadenitis and mediastinitis.  According to Dr. C.B., the resulting upper chest mass is likely causing compression of the esophagus and trachea resulting in wheezing and swallowing difficulties.  He noted the flattened flow volume curve shown on PFTs in 2008 consistent with a fixed lesion and suggested that a repeat PFT be done.

In October 2011, Dr. C.B. noted that after an additional clinical interview and a careful review of the clinical history that the Veteran had symptoms of wheezing as far back as active duty and continued to have breathing trouble and wheezing post service causing him to seek treatment in 1972.  After that he continued to have wheezing and breathing troubles and was formally diagnosed with asthma 15 to 20 years ago.  Dr. C.B. opined that the Veteran's asthma is secondary to his tuberculosis because he did not have asthma or tuberculosis when he entered service, had no family history of asthma, he contracted tuberculosis during service, he had wheezing since service, literature supports the fact that almost 70 percent of patients with tuberculosis will have asthma secondary to tuberculosis, records do not support another more plausible etiology, and the time lag interval between service time tuberculosis and asthma is minimal.  

Doctor C.B. also provided testimony in September 2010, where he opined that the Veteran has trouble breathing because the large mass in the right upper chest is compressing his upper airway.  He stated that he was not suggesting that there was active tuberculosis.    

This disability is currently evaluated under Diagnostic Code 6820 (Neoplasms, benign, any specified part of respiratory system), which states that the disability should be evaluated using an appropriate respiratory analogy.  See 38 C.F.R. § 4.97.

The evidence indicates that the Veteran was treated for tuberculosis in the early 1970s.  Service connection for old granulomatous disease was granted effective in August 2004.  Thus, the ratings for pulmonary tuberculosis initially evaluated after August 19, 1968 would be for application.  See 38 C.F.R. § 4.97, Diagnostic Codes 6730, 6731.  Diagnostic Code 6730 deals with active chronic pulmonary tuberculosis.  There is no evidence to suggest that the Veteran has active tuberculosis.  Doctor C.B. testified that he was not suggesting that the Veteran had active tuberculosis; Dr. S.H. noted a history of tuberculosis lymphadenitis with status post treatment, the VA examiner in August 2008 commented that there was no evidence of active tuberculosis, and the VA examiner in March 2011 noted a history of latent tuberculosis, treated.  

Under Diagnostic Code 6731, residuals of inactive chronic pulmonary tuberculosis, depending on the specific findings, are to be rated as interstitial lung disease, restrictive lung disease, or when obstructive lung disease is the major residual, as chronic bronchitis.  

With the exceptions outlined below, interstitial lung disease, bronchitis and restrictive lung disease are rated based upon results from PFTs.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6825 to 6833, 6840 to 6847.  In this case, PFTs show FVC of 74-percent predicted (pre-bronchodilator results as post- were poorer, see 38 C.F.R. § 4.96(d)(5)); FEV-1 of 75-percent predicted; FEV-1/FVC of 76 percent; and DLCO (SB) of 74-percent predicted.  These findings would warrant a 10 percent rating under the rating criteria for bronchitis or restrictive lung disease or a 30 percent rating under the rating criteria for interstitial lung disease, based solely on the PFT findings.  See id.  However, the VA examiner specifically noted that the PFT findings in this case were compatible with small airways obstruction (asthma).  As explained below, the Veteran's asthma is not a result of his service-connected old granulomatous disease.  Thus, it would not be appropriate to assign a rating for the service-connected disability based on the findings from the PFTs as they are representative of a wholly different (nonservice-connected) disability.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).

To the extent that the Veteran now asserts that he has had wheezing since service the Board finds these statements to be lacking credibility.  In a September 1961 report of medical history, the Veteran reported that he had not had asthma or shortness of breath.  While this statement was not made at the end of service, there are no documented complaints of wheezing in any of the service records before or after this statement.  Moreover, in June 1972 the Veteran reported that he was asymptomatic at separation.  These statements by the Veteran indicate that he did not have wheezing during service or shortly thereafter, which is in conflict with his current assertions as relayed by Dr. C.B.  Given the conflicting statements, the Board is finding the current statements regarding wheezing during and shortly after service to be lacking credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  The Board also notes that there is no medical documentation of asthma or wheezing until the late 1990s and examination of the lungs was normal at the Veteran's separation examination in 1968.  

The record contains conflicting opinions on the question of whether the Veteran's asthma is caused by in-service tuberculosis and whether there is compression of the esophagus by the service-connected disability.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this case, the Board is affording more probative weight to the opinion of the VA examiner offered in March 2011 than to the opinions offered by Dr. C.B. for the following reasons.

Regarding compression of the esophagus, Dr. C.B. has opined that the Veteran's upper chest mass is likely causing compression of the esophagus and trachea.  While making this assertion he has not indicated that such was seen on any of the X-rays or CT scans so it is unclear upon what information this opinion is based, other than Dr. C.B.'s reference to Dr. S.H.'s comment in October 2008 that the flow volume curve seen on PFTs was flattened on both the inspiratory and expiratory limbs possibly suggesting a fixed airway obstruction, which may correlate with his enlarged paratracheal lymph node given his history of tuberculosis lymphadenitis.  Doctor S.H.'s opinion that PFTs "possibly" suggest fixed airway obstruction that "may correlate" with enlarged paratracheal lymph node is speculative at best and is afforded no probative weight.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  In March 2011, the VA examiner had the April 2006 CT scan reviewed by two pulmonary specialists who the examiner specifically stated did not see compression of the airways by the calcified mediastinal node.  The definitive opinion offered in March 2011 after review of a CT scan is afforded more probative weight than the speculative opinion regarding findings on PFTs.  Thus, Dr. C.B.'s opinion based upon the speculative opinion of Dr. S.H. is likewise of little or no probative value.  

Regarding asthma, the rationale for Dr. C.B.'s opinion that the Veteran's asthma is secondary to his tuberculosis is based in part on the presumption that the Veteran had wheezing since service, the time lag interval between his service time tuberculosis and asthma being minimal, and "literature supports the fact that almost 70% of patient with TB will have asthma secondary to TB."  As discussed above, the Board finds any current assertion by the Veteran that he has had wheezing since service to be lacking credibility.  

Likewise, there is no other credible evidence of the Veteran having asthma prior to the late 1990s.  Asthma and shortness of breath were denied by the Veteran during service, and examination of the lungs and chest at separation was normal.  After chest complaints in 1972 a paratracheal mass was identified but there was no mention of asthma.  The first documentation regarding asthma is not until the late 1990s.  By the Veteran's own report, he did not have any treatment for asthma prior to the late 1990s. 

Doctor C.B.'s claim that 70 percent of patients with tuberculosis will have asthma secondary to tuberculosis is based on a medical journal article.  After a review of this article, the Board finds Dr. C.B.'s interpretation of the findings to be misplaced.  The Board notes that, as detailed below, it is not making a medical finding or attempting to insert medical knowledge into the interpretation of the findings.  The "Methods" portion of the journal article indicates that patients with tuberculosis were tested to determine if they had concomitant asthma.  The results reported in the journal were based on a study of those patients suffering from both disabilities and did not include those suffering only from tuberculosis.  The "Results" portion of the article indicates that 69 patients with tuberculosis and asthma were found.  Of those patients, 48/69 (69.6%) developed asthma after tuberculosis while 21/69 (30.4%) patients developed tuberculosis after asthma.  The study did not find that 70 percent of patients with tuberculosis later developed asthma; instead, it found that of patients with both tuberculosis and asthma, approximately 70 percent had developed asthma later in time than tuberculosis.  Thus, the study does not indicate that 70 percent of patients with tuberculosis will later develop asthma as Dr. C.B. suggests.  

As Dr. C.B.'s opinion that the Veteran's asthma is secondary to his tuberculosis is based on multiple flawed premises, the Board is affording this opinion little probative weight.  

The March 2011 VA opinion has been afforded high probative value as it was made after examination of the Veteran, consultation with pulmonary and infectious disease specialists, and with consideration of an accurate medical history including diagnostic testing.  This opinion constitutes the most probative evidence in this case.

Doctor C.B. asserts that the March 2011 opinion should be discounted for the following reasons: (1) the opinion is cursory as it does not consider the entire clinical history which documents wheezing as far back as service time and continuing to the present time, (2) the examiner considered that asthma had only been present for 20 years, (3) the examiner did not consider the medical journal article described above or provide any literature to support her opinion, (4) the opinion did not include all the facts concerning the chronic wheeze or the Veteran's negative family history for asthma or Dr. C.B.'s opinions, (5) the opinion does not comment on how the Veteran could have developed asthma nor provide an alternative etiology, (6) the doctor does not incorporate the Veteran's new lay statements, (7) the opinion is not consistent with the clinical objective date/tests of the patient's subjective lay statements, (8) the VA doctor did not consider the Veteran's symptoms for the next higher rating or consider the effect of his disabilities on his/her employability concerning extra-pulmonary tuberculosis, (9) the VA examiner did not discuss literature concerning etiology of disease, (10) the VA examiner did not reconcile her opinion with Dr. C.B.'s opinion, and (11) the VA examiner did not include a C.V. (curriculum vitae).  Despite some concern that Dr. C.B. is providing what appears to be a representative's legal argument rather than an "independent medical evaluation" as he so claims, the Board will address these contentions in turn.  

Regarding contention (1), the Board has found the Veteran's current reports of wheezing since service to be lacking credibility and there is no medical evidence showing wheezing until the late 1990s.  As explained above, the evidence indicates that asthma has been present for 20 years or less; thus, contention (2) is without merit.  As to contention (3), the examiner is not required to cite medical journals and the medical journal article presented by Dr. C.B. does not support his argument in the way he suggests.  The examiner in March 2011 consulted with appropriate physicians who have detailed knowledge in the relevant topics.  Regarding contention (4), the examiner reviewed the claims file including the opinions by Dr. C.B. and the Veteran's reported history.  For this contention and contentions (5), (6), (7), and (8) the Board notes that the examiner's opinions are based on subject matter experts' opinions in the framework of the Veteran's history including his lay statements, clinical records, examination findings, and diagnostic testing.  Doctor C.B. has not pointed to any erroneous facts considered by the VA examiner other than those alleged here.  Regarding contention (9), there is simply no indication that the examiner, a physician, does not understand the basic principle of etiology and Dr. C.B. has not pointed to any evidence suggesting differently.  As to contention (10), the VA examiner's opinion would have been strengthened if all of Dr. C.B.'s contentions were addressed; however, it is ultimately the Board's job as fact finder to determine the probative value of the credible evidence not the examiner's.  See Hayes, 5 Vet. App. at 69-70.  

In contention (11), Dr. C.B. states that he is "uncertain/dubious that [the VA examiner] is a fully qualified physician" and her clinical experience is not well documented and because of the missed essential facts above and the lack of an attached C.V. may not be considered competent to perform examinations as this is a complex case.  For these contentions, Dr. C.B. cites to Cox v. Nicholson, 20 Vet. App. 563 (2007).  Essentially, Dr. C.B. argues that the examiner (1) was not qualified because a C.V. was not attached and (2) missed essential facts suggesting that the examiner was not competent.  In Cox, the Court found unpersuasive arguments that VA did not establish the examiner's competence.  The Court held that there is no error in VA presuming the competency of an examiner absent evidence casting doubt on the examiner's competence and qualifications.  Id. at 569.  The only evidence casting doubt on the competence of the examiner (a physician) in this case is Dr. C.B.'s assertion that the examiner missed essential facts.  The "missed essential facts" according to Dr. C.B. are described above and need not be addressed again.  However, to reiterate, the Board notes that the Veteran's current statements regarding wheezing since service are lacking credibility and did not need to be considered by the examiner and the examiner's reliance on the fact that the Veteran had asthma for 20 years or less was not misplaced.  Thus, there is no evidence casting doubt on the examiner's competence and qualifications.  The Board presumes the competence of the physician who examined the Veteran in March 2011 and offered a medical opinion.  

Doctor C.B. also cites to Hyder v. Derwinski, 1 Vet. App. 221 (1991).  In that case, the Court found that VA breached the statutory duty to assist by not conducting the supplemental examination recommended by its own physician.  Id. at 225.  Here, VA's physician has not recommended a supplemental examination and instead consulted with specialists.  The holding in Hyder does not affect the probative weight of the VA examiner's opinion in the present case.  

A compensable rating could also be assigned for bronchitis, interstitial lung disease and restrictive lung disease under the following circumstances.  

Under the diagnostic code for rating bronchitis, a 60 percent rating is assigned with maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) and a 100 percent rating is assigned with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or required outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.  The General Rating Formula for Interstitial Lung Disease and the General Rating Formula for Restrictive Lung Disease also include compensable ratings for some of the situations described in the diagnostic code for bronchitis, and do not include any additional conditions that would allow for a compensable rating.  See 38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833; 6845.  A compensable rating could also be granted for sarcoidosis or sleep apnea syndrome.  

The evidence does not show and the Veteran does not allege that he has sarcoidosis, sleep apnea syndrome, or that he requires outpatient oxygen therapy.  The March 2011 examination report notes that there is no history of non-anginal chest pain, hemoptysis, fever, anorexia, night sweats, respiratory failure, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, chronic pulmonary mycosis, sleep apnea symptoms, spontaneous pneumothorax, bronchiectasis, pulmonary embolism, or pleurisy with empyema.  Maximum energy capacity to the level required for a higher rating is not shown.  Thus, a higher rating is not warranted based on any of the criteria described above.  

Doctor C.B. asserts that the Board should assign a rating in this case based on Diagnostic Code 6524 (Granulomatous rhinitis) or 6601 (Bronchiectasis).  Both of these diagnostic codes require infections during the appeal period.  See 38 C.F.R. § 4.97, Diagnostic Codes 6524, 6601.  None of the evidence, including the Veteran's statements and Dr. C.B.'s opinions and testimony, suggests that the Veteran has any active infections related to his old granulomatous disease during the course of this appeal.  As noted above, the March 2011 examiner specifically noted that the Veteran does not have a history of bronchiectasis.  As such, rating under the above diagnostic codes is not appropriate.

Doctor C.B. has also argued that the Board should apply 38 C.F.R. § 4.89 in this case.  That section only applies to the case of a veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis.  The effective date for the Veteran's grant of service connection for old granulomatous disease (at the 0 percent rate) is August 11, 2004.  Section 4.89 is not for application in this case.

The Board has considered whether the Veteran could be awarded a higher rating based on different diagnostic codes but finds no relevant diagnostic code which would support a compensable rating.  

The Board has also considered whether the Veteran's old granulomatous disease presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  In fact, after an examination in March 2011 the examiner stated that the right paratracheal mass was asymptomatic.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for old granulomatous disease is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


